Citation Nr: 1743158	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-11 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for a heart disability.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for bilateral carpal tunnel.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to February 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Columbia, South Carolina, RO.  In September 2016 a videoconference hearing was held before the undersigned; a transcript is included in the record.  


FINDINGS OF FACT

1.  A hearing loss disability in either ear and tinnitus were not manifested in service, tinnitus and sensorineural hearing loss (SNHL) were not manifested within one year following the Veteran's separation from service; and the preponderance of the evidence is against findings that his current bilateral hearing loss disability and tinnitus are etiologically related to his service.

2.  Right or left shoulder, low back, and right or left knee disabilities were not manifested in service, arthritis of a shoulder, lumbar spine or a knee was not manifested within one year following the Veteran's separation from service; and no current right or left shoulder, low back, or right or left knee disability is shown to be etiologically related to the Veteran's service.

3.  The Veteran is not shown to have had a heart disability during the pendency of the instant claim seeking service connection for such disability.

4.  The Veteran did not serve in combat or under circumstances consistent with a fear of hostile military action/terrorist activity, and is not shown to have a diagnosis of PTSD based on a corroborated stressor event in service.

5.  A right or left  carpal tunnel disability is not shown during the pendency of this instant claim seeking service connection for such disability.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss and tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Service connection for a right or left shoulder disability, a low back disability, and/or a right or left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  Service connection for a heart disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5.  Service connection for bilateral carpal tunnel disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in March 2013 and May 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge conducting a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and might be potentially advantageous to the claimant's position.  At the September 2016 videoconference hearing, the undersigned identified the issue and notified the Veteran of evidence necessary to substantiate these claims.  A deficiency in the conduct of the hearing is not alleged.  

The Veteran's service treatment records (STRs) are associated with his record, and VA has obtained all postservice (private and VA) treatment records he identified.  The Veteran was afforded a VA examination for hearing loss and tinnitus in March 2013.  He was not afforded VA examinations in connection with his claims of service connection for bilateral shoulder, low back, bilateral knee, heart, PTSD, and carpal tunnel disabilities.  As is explained below there is either no evidence that he has such disabilities or no evidence that they may be associated with his service.  Accordingly, even the low threshold standard for determining when a VA examination is necessary endorsed in McLendon v. Nicholson, 20 Vet. App. 79 (2006) is not met, and examinations for those disabilities are not necessary.  38 C.F.R. § 3.159(c)(4);.

Neither the Veteran nor his representative has asserted a duty to assist omission.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (to include arthritis and SNHL and tinnitus (as organic diseases of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time following separation from service (one year for arthritis and organic diseases of the nervous system).  38 U.S.C.A. § 1112 ; 38 C.F.R. §§ 3.307, 3.309.  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), nexus to service may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

For VA compensation purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

Service connection for PTSD requires (i) medical evidence diagnosing the condition, (ii) a link established by medical evaluation between current symptoms and an in-service stressor; and (iii) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104, F.3d 1328 (Fed. Cir. 1997).  In the absence of proof of a present disability there can be no valid claim [of service connection].  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

Bilateral Hearing Loss and Tinnitus

The Veteran's service treatment records (STRs) contain no mention of complaints, diagnosis or treatment pertaining to hearing loss or tinnitus.  On October 1970 separation examination audiometry showed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
N/A
5
LEFT
5
-5
-10
N/A
0

On March 2013 official audiological evaluation for hearing loss, audiometry revealed that puretone thresholds in decibels were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
30
30
LEFT
10
15
35
35
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The diagnosis was SNHL in each ear.  

On evaluation for tinnitus, the Veteran stated that his tinnitus started "maybe 10 years ago."  The examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus were caused by or the result of service.  The examiner referred to facts in the record supporting that conclusion, including the Veteran's 37 year postservice career as a factory worker with exposure to machinery noise.  The examiner cited to a 2006 Institute of Medicine (IOM) report which concluded that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  

At the September 2016 videoconference hearing the Veteran testified that he was exposed to noise in his military occupational specialty (MOS) of canvas repairman.  He stated that he has ringing in his ears which began 3-4 years after service.  

It is not in dispute that the Veteran has a hearing loss disability (as such is shown by official audiometry) and tinnitus (based on his self-reports, which the Board finds no reason to question).  His MOS was a jeep canvas repairman in a factory in Germany, which is consistent with a finding that he was subjected to some degree of noise trauma in service.  Consequently, what remains necessary to substantiate his claims of service connection for bilateral hearing loss and tinnitus is competent evidence that his hearing loss and tinnitus are related to his service/noise trauma therein.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The record is silent for complaints, diagnosis, or treatment for hearing loss and tinnitus until many years after service.  Notably, he maintained employment as a factory worker (a known noisy environment) for many years after service.  By his own accounts his tinnitus did not start until years after service (on March 2013 VA examination he stated that it began in about 2003, and in September 2016 hearing testimony he related it was approximately 3-4 years after service).  Regardless, service connection for bilateral hearing loss and tinnitus on the basis that such disabilities became manifest in service and have persisted since or on a presumptive basis (as chronic diseases under 38 U.S.C.A. § 1112) is not warranted.  

Regarding hearing loss, while the Veteran may be competent to report a perception of a reduction of hearing acuity, he is not competent to establish by his accounts of remote perceptions a continuity of a hearing loss disability; under governing regulation (38 C.F.R. § 3.385) hearing loss disability must be established by specified audiometry.  Consequently, service connection for a bilateral hearing loss disability based on continuity of symptomatology is not warranted.  See 38 C.F.R. §  3.303(b); Walker v. Shinseki, 708 F.3d. 1331, 1338-40 (Fed. Cir. 2013).

Service connection for a hearing loss disability may still be established by competent evidence that the Veteran's hearing loss, first documented many years after service is related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  He has presented no such evidence.  Whether or not a current hearing loss disability may, in the absence of evidence of onset in service or of continuity of symptomatology since, be related to remote service service/exposure to noise trauma is a medical question.  The Veteran is a layperson, and his own opinion in the matter is not competent evidence; he does not cite to supporting medical opinion or treatise evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The only competent (medical) evidence in the record regarding the etiology of the Veteran's  bilateral hearing loss is in the report of the March 2013 VA examination which found that it was less likely than not that the Veteran's bilateral hearing loss or tinnitus are related to his service.  The opinion is probative evidence in this matter, and in the absence of competent evidence to the contrary is persuasive.

While the diagnosis of tinnitus is established by self-reports of the person experiencing ringing, by the Veteran's own accounts his tinnitus did not begin until at least (resolving the inconsistency in his reports of onset in his favor) three years after service.  Accordingly, service connection for tinnitus based on continuity of symptomatology is not warranted; continuity is not shown.  

Remaining for consideration is whether or not the Veteran's tinnitus is otherwise shown to be related to his service/noise trauma therein.  In the absence of evidence of onset in service/continuity thereafter, that is a medical question.  The only competent (medical) evidence in the record that directly addresses that question is in the opinion by the March 2013 VA examiner (which is against the Veteran's claim).  The Veteran's own opinion in this matter is not competent evidence.  He is a layperson, and does not cite to supporting factual data or medical opinion evidence.

The preponderance of the evidence is against the claims of service connection for bilateral hearing loss and tinnitus.  Accordingly, the appeal in these matters must be denied.

Bilateral Shoulder, Low Back, and Bilateral Knee Disabilities

The Veteran's STRs contain no mention of complaints, diagnosis or treatment pertaining to the shoulders, low back, or knees.  On October 1970 service separation examination the upper extremities, spine, and lower extremities were normal on clinical evaluation. 

An August 2015 whole body bone scan found degenerative changes at the sternoclavicular joints, both shoulders, both knees and both feet with mild uptake at the L3 vertebral level.  The impression was degenerative changes.  An August 2015 CT scan of the abdomen and pelvis found L5 spondylolysis with slight spondylolisthesis and advanced degenerative changes at the L5-S1 disc space.  Lumbar spondylosis was diagnosed.

At the September 2016 videoconference hearing the Veteran testified that he did not seek medical assistance for his shoulders, knees, or back in service.  He indicated that he did not have a current diagnosis of shoulder, back, or and/or knee disability and has not sought medical attention for any such disability.  Regarding the low back he hypothesized that he may have injured it in service pulling Jeep tents.  He stated that he began experiencing back pain approximately seven to eight years after service.  He testified that he self-treated knee pain with a knee brace.  

While the Veteran testified at the videoconference hearing before the Board that he does not have a diagnosis of a shoulder, back or knee disability, it is not in dispute that the Veteran has disabilities of both shoulders, the low back, and both knees; diagnostic studies (noted above) have shown degenerative changes in those joints.  However, as such disabilities were not manifested in service, injuries in service involving those joints are not shown, and arthritis of those joints was not manifested within a year following service, service connection for the disabilities on the basis that they became manifest in service and persisted, or on a presumptive basis (for arthritis in the shoulders, back, or knees as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.    

Because arthritis is a disease listed in 38 C.F.R. § 3.309(a), service connection for shoulder, back or knee arthritis may be established by showing continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d. 1331-1338-40 (Fed. Cir. 2013).  However, continuity of shoulder, back or knee arthritis symptomatology is simply not shown.  No pertinent symptoms were noted in service (including on service separation examination) or for many years (at the hearing he indicated he first noted back pain seven to eight years after service) or decades thereafter .  By his own accounts the Veteran has not sought treatment for shoulder, low back, or knee disability,  during the intervening period since service. 

What remains for consideration is whether or not these disabilities are otherwise shown to be etiologically related to the Veteran's service.  The Veteran has postulated that his back disability may be related to an (undocumented) injury he sustained from strenuous activity in service.  Without evidence of a related injury in service or manifestation of related complains during service or continuity of symptomatology thereafter, whether or not there is a nexus between any current degenerative changes of the shoulders, knees, or low back and the Veteran's period of active duty service/activities therein is a medical question beyond the scope of common knowledge or capability of lay observation.  It requires require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not submitted any medical opinion or treatise evidence that shows, or suggests, that his arthritis of the shoulders, back, and/or knees, may be related to his service/activities therein.   Because he is a layperson, his own opinion is not probative evidence in this matter.  

The preponderance of the evidence is against these claims.  Accordingly, the appeal seeking service connection for bilateral shoulder, low back, and bilateral knee disabilities must be denied.
Heart Disability

The Veteran's service treatment records (STRs) contain no mention of complaints, diagnosis or treatment pertaining to a heart disability.  On October 1970 service separation examination his heart was normal on clinical evaluation; his  blood pressure was 132/70.  

Private treatment records show that in 2011 the Veteran was being followed (and treated with medication) for essential thrombocythemia.  As a side-effect of the medication he apparently developed  tachycardia/palpitations, and the medication dosage was reduced.  Another treatment record notes the Veteran had the onset of hypertension in May 2011.  On September 2012 follow-up evaluation  for irregular heartbeat/palpitations was negative.  In September 2013, cardiovascular system evaluation was normal.  In November 2013 he was evaluated (on an inpatient basis) for atypical chest pain.  Past medical history included hypertension (HTN), thrombocytosis, and gastroesophageal reflux disease (GERD).  A chest X-ray revealed an unfolding of the thoracic aorta (possibly related to HTN) and mild interstitial edema consistent with cardiopulmonary congestion.  A treadmill stress test was performed to rule out cardiac origin for the complaint, and was normal except for being stopped early due to elevated systolic pressure.  The discharge diagnosis was GERD secondary to hypertension and atypical chest pain.   A cardiac disability was not diagnosed.  The treating physician opined that the pain was unlikely cardiac in nature based on his history and negative troponins and no EKG changes.  

At a September 2016 videoconference hearing the Veteran testified that he did not seek medical assistance for a heart disability during service, and was not currently seeking treatment for a heart disability.  He testified that he felt the stress of pulling canvas [in service] had caused a heart disability.

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought.  The record does not show that the Veteran has (or during the pendency of the instant claim has had) a heart disability.  Although he was seen in November 2013 for complaints of atypical chest pain, extensive inpatient evaluation, to include diagnostic studies to rule out coronary artery disease did not find an underlying heart disability; the Veteran's complaints were determined to be of non-cardiac origin.  The only other evidence suggesting the possibility that the Veteran might have a heart disease was in his reports of palpitations/irregular heart beat as a side-effect of medication he took for thrombocytosis; the dosage was reduced, and evaluation did not find an underlying heart disability.  

The diagnosis of heart disease is a medical question; it requires medical expertise and diagnostic studies.  Here, extensive private evaluation of the Veteran for complaints he believed reflected underlying heart pathology did not find a diagnosis of a heart disability.  The Veteran is a layperson.   He does not cite to supporting medical data or medical opinion or treatise evidence.  His own opinion that he has a heart disease related to service has no probative value.  .  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The evidence does not show that the Veteran has a heart disability.  Therefore, he has not presented a valid claim for service connection for a heart disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer v. Derwinski, 3 Vet. App. At 225.  Accordingly the analysis does not need to proceed any further (such as to determine whether there was a related disease or injury in service or a relationship between current disability and service.   The appeal in the matter must be denied.

PTSD

Initially, the Board notes that under Clemons a service connection claim for a specific psychiatric diagnosis encompasses the question of service connection for any psychiatric disability shown however diagnosed.  However, here the record does not show a diagnosis of any psychiatric disability other than PTSD (there is also no diagnosis of PTSD), and the Veteran has not alleged he has such diagnosis.  Therefore (and in light of the manner in which this matter was developed), the Board finds no reason to expand the issue beyond the diagnosis of PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's STRs contain no mention of complaints, diagnosis or treatment pertaining to a psychiatric disability (to include PTSD).  On October 1970 service separation examination psychiatric clinical evaluation was normal.  

In October 2012 the Veteran provided a service stressor statement relating that while he was serving in Germany in November 1970 he witnesses a soldier being struck by a car, and thereafter had difficulty sleeping.  A May 2013 notice letter advised the Veteran of what is needed to substantiate a claim of service connection for PTSD; he was asked to complete a questionnaire and return it.  This was not done.  A July 2013 letter to the Veteran notified him that his October 2012 statement did not provide the minimum level of detail needed to seek assistance from the U.S. Army and Joint Services Records Research Center (JSRRC) in verifying his alleged stressor.  He did not respond with further information, and an October 2013 memorandum from the JSRRCC found that evidence presented was insufficient to corroborate a stressor for the Veteran's claim of service connection for PTSD.  

At the September 2016 videoconference hearing the Veteran testified that during service he witnessed a soldier walk into the middle of the street and get hit by a car.  The undersigned advised him of the type of information that would be needed to verify the stressor event in service, and granted him a 60 day abeyance period for the submission of additional evidence.  No such information was received.  

One threshold question in this matter is whether there is sufficient evidence to trigger VA's duty to assist by providing an examination to determine whether or not the Veteran has a diagnosis of PTSD.  A VA examination is necessary where there is (i) competent evidence of a current disability (ii) an in service injury or event (iii) the disability may be associated with service and (iv) there is insufficient medical evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the record does not show a current diagnosis of PTSD.  However, even an unequivocal diagnosis of PTSD (in accordance with DSM-V) would not suffice to substantiate his claim.  He has been notified that the record lacks sufficient information to verify his alleged stressor event in service, and has not responded with more information.  Even the low threshold standard for determining when an examination is necessary is not met (as there is no evidence indicating that a diagnosis of PTSD may be related to a stressor in service).  

The evidence of record does not include credible corroborating evidence of a stressor event in service or a medical diagnosis of PTSD.  Threshold requirements for substantiating a claim of service connection for PTSD are not met.  See 38 C.F.R. §  3.304(f).  Accordingly, the appeal in this matter must be is denied.

Carpal Tunnel

The Veteran's STRs contain no mention of complaints, diagnosis or treatment for an upper extremity neurological disability (carpal tunnel syndrome).  On October 1970 service separation examination neurological evaluation and the upper extremities were normal on clinical evaluation.  At the September 2016 videoconference hearing the Veteran testified that he did not seek medical assistance for carpal tunnel during service, was not currently receiving treatment for carpal tunnel, and did not have a current diagnosis of carpal tunnel.

The initial threshold matter that must be addressed is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought.  The record does not show that the Veteran has (or during the pendency of the instant claim has had) a bilateral carpal tunnel disability.  He has not submitted any evidence showing a medical diagnosis of carpal tunnel; does not point to any provider whose records might show a diagnosis of carpal tunnel; and has acknowledged that he does not have a diagnosis of carpal tunnel (nor has he described any current symptoms suggestive of a diagnosis of carpal tunnel).  Therefore, he has not presented a valid claim for service connection for carpal tunnel (and the analysis does not need to proceed any further, such as to determine whether there was a related disease or injury in service or a nexus between a current diagnosis of carpal tunnel and a disease or injury in service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer v. Derwinski, 3 Vet. App. At 225.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a bilateral shoulder disability is denied.

Service connection for a low back disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a heart disability is denied.

Service connection for posttraumatic stress disorder (PTSD) is denied.

Service connection for bilateral carpal tunnel is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


